t c memo united_states tax_court gary g gage and carrie m gage petitioners v commissioner of internal revenue respondent docket no filed date gary g gage and carrie m gage pro sese sandra veliz for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure and dollar_figure in their and federal income a t we must taxes respectively following petitioners’ concession decide whether petitioners are liable for self-employment taxes of dollar_figure dollar_figure and dollar_figure in and respectively as determined by respondent we hold they are ’ whether petitioners may deduct charitable_contributions of dollar_figure dollar_figure and dollar_figure on their respective and schedules c profit or loss from business we hold they may not whether we should penalize petitioners under sec_6673 we hold we should and penalize them dollar_figure findings_of_fact most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the accompanying exhibits petitioners resided in spokane washington when their petition was filed with the court ' respondent determined that petitioners received and failed to report dollar_figure in interest_income in petitioners’ petition and brief are silent as to this determination we sustain this determination without further comment see 78_tc_646 ndollar_figure by virtue of this holding we also sustain respondent’s determination that petitioners may deduct one-half of each year’s self-employment_tax under sec_164 section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure -3- petitioners filed their and form sec_1040 u s individual_income_tax_return within the time prescribed by law on those returns petitioners claimed income and expenses relating to best buy stoves the schedule c residential heating equipment sales business of gary g gage mr gage petitioners never reported or paid any self-employment_tax on the business’s through net_income and did not attach to any of their returns the applicable form for self-employment_tax schedule se self-employment_tax petitioners never received an exemption_letter from the internal_revenue_service providing that they were exempt from self-employment taxes for through opinion self-employment_tax self-employment_income of every individual is subject_to self-employment_tax under sec_1401 the amount of this tax is based upon a percentage of the self-employment_income earned by the individual sec_1402 grants an exemption from self-employment_tax to members of certain religious faiths this exemption requires the approval of the commissioner of social_security sec_1402 grants an exemption from self-employment_tax to ministers of a church members of religious orders or christian science practitioners this exemption requires the approval of either the commissioner of internal revenue or the commissioner of social_security under an agreement with the commissioner of internal revenue on date petitioners applied with the commissioner of internal revenue for an exemption from self-employment_tax by filing form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners shortly thereafter the commissioner of internal revenue denied that application determining that petitioners did not meet the statutory requirements of sec_1402 petitioners never received from the commissioner of internal revenue the reguired approval for exemption from self-employment_tax petitioners alleged in their petition that they are not liable for self-employment_tax because an imposition of that tax violates their constitutional rights specifically petitioners claim requiring them to participate in the social_security system infringes on their first amendment right to the free exercise of religion respondent disagrees that petitioners’ constitutional rights are violated in this case respondent nor does the record indicate that petitioners ever received or requested an exemption from the commissioner of social_security -5- observes that the self-employment_tax was imposed on petitioners’ income derived from mr gage’s schedule c business we agree with respondent that petitioners are liable for self-employment_tax on their self-employment_income respondent’s denial of a self-employment_tax exemption to petitioners assuming their claimed religious objections to the social_security system are sincere was not in violation of their free exercise rights in 48_f3d_1120 9th cir the court_of_appeals for the ninth circuit the court to which this case is appealable held that the denial of exemption from self-employment_tax to a taxpayer who had religious objections to the social_security system did not violate the taxpayer’s free exercise rights our jurisprudence contains a line of cases which hold similarly 74_tc_284 66_tc_835 52_tc_310 may v commissioner tcmemo_1996_135 grieve v commissioner tcmemo_1986_453 because we find nothing in the instant case to distinguish it from droz and our line of cases we hold that the imposition upon petitioners of self-employment_tax as determined by respondent is not in violation of their first amendment rights charitable_contributions sec_162 allows the deduction of all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business construing that section the supreme court explained in 403_us_345 that a cash_basis taxpayer such as mr gage may deduct an expenditure if it is an expense an ordinary_expense a necessary expense paid during the taxable_year and made to carry ona trade_or_business accord lychuk v commissioner 1t c deductions are a matter of legislative grace and an individual taxpayer bears the burden of proving that he or she is entitled to the deductions claimed rule a 503_us_79 292_us_435 payments which gualify as charitable_contribution deductions under sec_170 are not deductible as ordinary and necessary business_expenses under sec_162 if they fail to gqualify as legitimate business sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances petitioners make no argument that sec_7491 applies to this case accordingly we conclude it does not -j- expenses 32_tc_1026 petitioners claimed charitable_contribution deductions on their schedules c as ordinary and necessary business_expenses in this proceeding however petitioners failed to provide any proof that these claimed contributions were paid as legitimate business_expenses we sustain respondent’s determination as to this issue see id we allow petitioners to deduct these amounts under sec_170 as itemized_deductions as determined by respondent penalty under sec_6673 respondent moves the court to require petitioners to pay to the united_states a penalty under sec_6673 respondent asserts that petitioners’ positions in this proceeding are frivolous and groundless under sec_6673 a taxpayer may be reguired to pay to the united_states a penalty not in excess of dollar_figure whenever it appears to the court that among other reasons the proceedings have been instituted or maintained primarily for delay or the taxpayer’s position is frivolous or groundless 765_f2d_939 9th cir a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned color able argument for change in the law 791_f2d_68 7th cir -8- we agree with respondent that petitioners’ positions in this proceeding are both groundless and frivolous whereas petitioners alleged in their petition that assessing taxes that require that i deny my religious beliefs are unconstitutional petitioners proceeded in brief to abandon that argument and to put forth only shopworn tax-protester-type gibberish aimed directly at the validity of our income_tax system rather than at the validity of respondent’s determinations petitioners’ sole arguments in brief are that the tax system is voluntary mr gage is not a public sector employee the internal_revenue_code has not been enacted as positive law and the intervener gary gene gage sic is the holder in due course of gary g gage because petitioners’ positions are contrary to law and are not supported by a reasonable argument for a change in the law we conclude that their positions are frivolous and groundless accordingly in the exercise of our discretion we require them to pay to the united_states a dollar_figure penalty under sec_6673 contentions we have not addressed are irrelevant moot or merit less to reflect the foregoing an appropriate order and decision will be entered
